Citation Nr: 0731272	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
August 13, 2004.

4.  Entitlement to an increased rating in excess of 70 
percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the rating for PTSD 
from 30 percent to 50 percent effective May 1, 2003, and 
which denied the veteran's request to reopen a previously 
denied claim for service connection for hypertension on the 
grounds that new and material evidence had not been 
presented.  

In a rating decision dated in May 2005 the evaluation for 
PTSD was increased from 50 percent to 70 percent effective 
August 13, 2004.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  Prior to August 13, 2004, the veteran's PTSD was 
manifested by difficulty sleeping, nightmares, anger, 
difficulty concentrating, short-term memory problems, 
hypervigilance, suicidal ideation, impaired impulse control, 
exaggerated startle response, difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  

2.  The veteran's PTSD, however, is not productive of 
symptoms that would warrant a total disability rating such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name.

3.  The February 2000 rating decision denying service 
connection for hypertension was not appealed.  

4.  Physician's remarks in a June 2003 VA treatment record 
constitute new and material evidence. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 70 percent disability 
rating for PTSD, prior to August 13, 2004, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).

3.  The February 2000 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertension has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In a rating decision dated in April 2002 the veteran was 
granted service connection for PTSD with an evaluation of 30 
percent effective March 6, 2001.  In February 2003 he was 
hospitalized for inpatient care of his PTSD.  A temporary 
rating of 100 percent was assigned effective February 24, 
2003, based on this hospitalization.  In a rating decision 
dated in April 2003 the evaluation for PTSD was returned to 
30 percent effective May 1, 2003.  In correspondence received 
by the RO in April 2003 the veteran requested that the RO 
reevaluate his service-connected PTSD disability.  In a 
rating decision dated in July 2003 the RO increased the 
rating for PTSD from 30 percent to 50 percent effective May 
1, 2003.  The veteran has appealed the July 2003 rating 
decision.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In February and July 2002, the veteran reported sleep 
disturbances, daytime flashbacks and irritability.  The GAF 
was 55 in February.  In April 2002, upon VA examination, the 
veteran had an agitated and angry affect and mood was 
depressed.  He had difficulty staying focused.  He denied 
delusions and hallucinations.  He admitted to occasional 
suicidal thoughts but denied homicidal ideation.  He was 
oriented to time, person and place, but did have some mild 
short-term memory impairment.  Long-term memory was intact.  
He spoke with rapid speech and hopped around to different 
topics.  He was hypervigilant but denied startle reactions.  
The examiner diagnosed the veteran as having an adjustment 
disorder with depressed mood, as well as alcohol and 
substance abuse.  PTSD symptoms were noted to be limited and 
not severe enough to warrant a PTSD diagnosis.  

In September 2002, the veteran was alert, calm, pleasant and 
cooperative with clear thinking, and mood and affect which 
appeared euthymic.  In November 2002, the veteran reported 
that he continued with considerable PTSD symptoms, he 
remained isolated to avoid conflicts and that he only left 
home to go to work.  He was referred to the Bay Pines 
inpatient treatment program.  The veteran was pleasant, calm, 
and relatively euthymic.  The diagnoses were PTSD and 
dysthymia.  The GAF score was 55.  

Evidence compiled subsequent to inpatient care from February 
to April 2003 includes VA outpatient treatment records dating 
from June 2003.  Treatment record dated in June 2003 advises 
of increased PTSD symptomatology despite recent inpatient 
care, but global assessment of functioning (GAF) score of 55 
does not comport with an evaluation of 70 percent.  

However, VA treatment records dated in March 2004 note that 
the veteran had been committed in a psychiatric facility for 
three days in February 2004 due to "much anger" after an 
argument with his wife, leading to suicidal and homicidal 
ideation thoughts.  These records also inform that the 
veteran was being sued for divorce and was being forced into 
medical disability retirement from his 29 year employment, 
and note the veteran's "increased PTSD symptoms."  GAF was 
50.  This evidence supports a finding of occupational and 
social impairment with deficiencies in most areas.  38 C.F.R. 
§§ 4.24.130, Diagnostic Code 9411.  Bearing in mind that the 
veteran's social and occupational deterioration did not begin 
on the date of the March 2004 treatment record, and 
reconciling the various reports into a consistent picture, 
the Board finds that the evidence supports a rating of 70 
percent prior to August 13, 2004.  38 C.F.R. §§ 4.24.130, 
Diagnostic Code 9411.  

Subsequent evidence reflects a similar pattern of sporadic 
functioning.  GAF in July 2004 was 45.  The veteran was most 
distressed over marital problems.  It was noted that the 
veteran had stopped all of his medications (including 
psychiatric medication) out of increased frustration and 
anger, which resulted in increased depression and 
irritability.  He was oriented to time, place, person and 
situation and he remembered objects at five minutes.  His 
memory for life events was intact and no thought process 
abnormalities were present.  He denied suicidal ideation, 
intent or plan.  No abnormalities of thought content were 
present.  He did have flashbacks, an angry mood, depressed 
and irritable affect, but insight and judgment were intact.  
He was noted to have continued PTSD symptoms though not 
prominent.  

Treatment record dated in August 2004 informs of 
"pessimistic cognitions [and] multiple PTSD problems."  
Treatment records dated in January 2005 document the veteran 
as anxious, depressed, and overwhelmed, and inform that he 
was jailed for 45 days after becoming agitated around his 
wife.  The reported GAF was 50.

Compensation and pension (C&P) examination done in April 2005 
yielded a GAF of 40, with PTSD symptoms including difficulty 
sleeping, anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  During the examination the 
veteran said that he felt suicidal because of nightmares of 
Vietnam that he was experiencing, and reported that he had 
made a suicide attempt in 2003 or 2004 by walking in front of 
a passing truck.  Upon mental status examination, the veteran 
was alert and fully oriented.  He was able to recall only 1/3 
objects after delay of a few minutes, he provided two correct 
responses to the serial 7s and then lost track of what he was 
tracking.  He completed serial3s without any mistakes.  He 
was able to recall at least five digits forward and at least 
four digits in reverse.  The examiner noted that these 
results are not suggestive of significant problems with 
either attention, concentration or remote memory functioning 
although there was possible evidence of recent memory 
difficulties.  His speech was somewhat circumstantial 
although there was no evidence of a formal thought disorder 
such as loose associations or tangentiality.  The veteran 
denied ever suffering from hallucinations or current suicidal 
or homicidal thoughts.  Affect was blunted.  The veteran 
reported that he experienced daily anxiety and that he had 
anxiety attacks. According to the examiner, the veteran's 
PTSD has "a significant impact upon his level of 
functioning."  The examiner added that the veteran is 
"significantly detached" based on the veteran's report that 
he had no friends; was having marital problems; and was 
unemployed.  The examiner also opined that the veteran's PTSD 
symptoms appeared to cause him to be unemployable at that 
time.  

Although treatment records dated in June and November 2005 
inform that the veteran was pleasant and calm, though 
somewhat depressed (with a GAF of 55), treatment records 
dated in January 2006 advise of a 3 day mental health 
confinement after a 4 week jail term for a domestic violence 
charge.  The January 2006 records inform that the veteran was 
apparently homeless.  The veteran was alert and oriented, and 
speech volume, rate and rhythm were within normal limits.  
The veteran had full range of affect.  The diagnostic 
impression was adjustment disorder to legal charges and 
domestic issues--rule out major depressive disorder--and 
history of PTSD--rule out exacerbation--with alcohol 
dependency.  GAF was reported as 55.  

Again, when interpreted in light of the whole recorded 
history and reconciling the various reports into a consistent 
picture (see 38 C.F.R. § 4.2), the Board finds the evidence 
to be consistent with a rating of 70 percent.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The evidence clearly shows 
that the veteran suffers at times from suicidal ideation; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

However, there is no evidence of the kinds of symptoms that 
would warrant a rating of 100 percent, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Although the June 2006 treatment records advise that the 
veteran alert and oriented, with no suicidal or homicidal 
ideation, and no auditory or visual hallucinations.  He was 
also described as "not psychotic, suicidal, assaultive, or 
agitated."  Indeed, despite his homelessness he was 
determined to be functioning at a GAF of 55, which is 
indicative of at most moderate symptomatology.  See DSM IV.  
Based on all of the evidence of record, the criteria for a 
rating of 100 percent have not met at any time during the 
period under review in this appeal.  38 C.F.R. §§ 3.102, 4.2, 
4.130, Diagnostic Code 9411.

The assignment of an extra-schedular rating was also 
considered in this matter; however, the Board finds that the 
impairment resulting from the veteran's PTSD is appropriately 
compensated by the currently assigned schedular ratings.  
Moreover, the Board notes that the veteran has been awarded a 
grant of total disability based on individual unemployability 
because of his occupational impairment.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  VA sent the veteran a letter in September 
2003 which informed him of the evidence needed to 
substantiate his request for a higher rating.  In a following 
up letter dated in April 2005 he was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his clam (38 C.F.R. § 3.159(b)(1)).  Although the 
correspondence was issued after the July 2003 rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, the claim was 
readjudicated by way of a July 2004 Statement of the Case and 
a March 2006 Supplemental Statement of the Case.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted.  Communications sent to and received from 
the veteran show that the veteran clearly had actual 
knowledge of the evidence he was required to submit in this 
case, particularly since the rating was increased as a 
consequence of information provided by the veteran.  The 
veteran is thus found to be reasonably expected to understand 
the evidence that was needed to substantiate his claim.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of how effective dates are determined in June 2006.  Although 
this correspondence was issued after the July 2003 rating 
decision, and it was not followed by a readjudication of the 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  The 
Board has granted the claim for an increased rating, which 
means that the veteran now has an opportunity to submit 
evidence / statements directly to the RO concerning the 
appropriate effective date before the RO assigns an effective 
date.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the record.  The veteran was also 
accorded a C&P PTSD examination, the report of which is of 
record.  There is no indication in the record that additional 
evidence is available and not part of the claims file.  

II.  New and material evidence hypertension.

In a rating decision dated in February 2000 the RO denied 
service connection for hypertension on the grounds that the 
condition "neither occurred in nor was caused by service."  
A substantive appeal was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In cases such as this one, where a claim to reopen is filed 
on or after August 29, 2001, new evidence is defined as 
existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In April 2003 the veteran requested that his claim be 
reopened.  Evidence in support of this request includes a VA 
mental health record dated in June 2003, which contains the 
following remarks:

[Veteran] was in [name] VA PTSD program 
for seven weeks . . . there he was placed 
on [drug] for sleep and possibly 
depression/nightmares but reports having 
gained much weight from it (a common side 
effect) and which he's been trying to 
lose it may be contributing to his 
increased blood pressure problems, along 
with feeling more stressed with his PTSD 
symptoms.  It seems that both his 
hypertension and GERD symptoms have been 
much aggravated by his PTSD.  [emphasis 
added].

This evidence is new since it was not of record at the time 
of the February 2000 denial.  It is also material, since it 
suggests a nexus between the veteran's nonservice-connected 
hypertension and his service-connected PTSD.  It thus relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  The veteran's claim for service connection for 
hypertension must therefore be reopened.  38 C.F.R. § 3.156.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  A letter from the RO dated in June 2003 satisfied the 
duty to notify provisions.  In this letter the veteran was 
apprised of the evidence needed to reopen his claim for 
service connection for hypertension, and informed of the 
meaning of the term "new and material."  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision with regard to the reopening issue. 

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for hypertension, 
the petition to reopen that claim is granted.

A disability rating of 70 percent for PTSD prior to August 
13, 2004, is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND

Having reopened the veteran's claim for service connection 
for hypertension based on new and material evidence, the 
Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  For the 
reasons that follow the Board finds that further development 
is warranted. 

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

VA treatment records dated as recently as November 2005 
confirm that the veteran has a current hypertension disorder.  
The record also contains evidence which suggests that the 
veteran's hypertension is aggravated by his service-connected 
PTSD.  However, other evidence (i.e., April 2005 general 
medical examination) indicates that the blood pressure is 
normal.  The evidence is thus insufficient to establish a 
nexus between the veteran's service-connected PTSD and his 
hypertension disorder.  In accordance with McLendon, and in 
compliance with 38 C.F.R. § 3.159, the matter must therefore 
be remanded for a VA examination and opinion.  McLendon, 20 
Vet. App. 79.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Gainesville VA Medical 
Center (VAMC).  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from January 28, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since January 28, 2006, by the 
Gainesville, Florida, VAMC.  If the 
appellant identifies any private treatment 
records, they should also be obtained and 
associated with the record.  

2.  Schedule the veteran for an 
examination by an appropriate specialist 
regarding his claim for service connection 
for hypertension.  The claims folder must 
be made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to the following:

*	whether it is less likely than not 
(less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more 
likely than not (greater than a 50 
percent probability) that the 
veteran's current hypertension 
disorder was incurred during active 
military service.  

*	whether it is less likely than not 
(less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more 
likely than not (greater than a 50 
percent probability) that the 
veteran's nonservice-connected 
hypertension disorder is or has been 
aggravated by his service-connected 
PTSD.  If so, the examiner should 
report the baseline level of severity 
of the veteran's hypertension prior 
to the onset of aggravation, or by 
the earliest medical evidence created 
at any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some 
of the increase in severity of the 
nonservice-connected disability is 
due to the natural progress of the 
disease, the examiner should indicate 
the degree of such increase in 
severity due to the natural 
progression of the disease.

A rationale for each opinion should be set 
forth in the report provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


